DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and associated arguments filed 5/11/2022 with respect to the rejections of claims 1, 3 and 6-9 have been fully considered and are persuasive.  The previous rejections of claims 1, 3 and 6-9 have been withdrawn. 
Applicant's amendments and associated arguments filed 5/11/2022 have been fully considered but they are not persuasive. Applicant amended some of the limitations from claim 2 into claim 4. Specifically, the claim is now missing the requirement that the voltage threshold level is selected based on the temperature measurement provided by the temperature sensor. Without that limitation, claim 4 merely requires the charge rate to be set based on the voltage level of the battery compared to ANY voltage threshold level, not dependent whatsoever on the temperature sensed. This is taught by both Gustavson et al. and Norton. New rejections based on applicant’s amendments are found below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gumbrell (US 2015/0321020) in view of Gustavson et al. (US 6,005,370, hereinafter Gustavson).
Regarding claims 4 and 5, Gumbrell discloses an AED system 10, as seen in figure 1. The system includes a battery (“BATT” see figure 2) for providing power to shock generating electronics (see figure 2). An environmental sensor 9/31/110 detects the ambient temperature surrounding the AED (par. 0019 and 0028 and figure 2). Power management circuitry 32 is configured to manage the shock generating electronics and the battery (fig. 2 and par. 0028). A controller 2/4/6/150 is configured to control the power management circuitry and the environmental sensor (par. 0028-0032). Based on the temperature measurement from the environmental sensor, the controller is configured to adjust operations of the power management circuitry (e.g., adjustment of the self-test administered by circuitry 32; see par. 0028, 0033, 0040, 0045). 
However, Gumbrell is silent as to measuring a voltage level of a battery, comparing the measured voltage level to a voltage threshold level and then reducing the charging rate of the shock generating circuitry if the measured voltage level of the battery is less than the voltage threshold level. Attention is directed to the Gustavson reference, which discloses a defibrillator, and this is analogous art with Gumbrell (see title and abstract). Gustavson further discloses that the charge rate of the shock generating electronics (e.g., energy storage capacitors) can be reduced when a measured battery voltage level is less than a predetermined voltage threshold level (Col. 2, line 36-Col. 3, line 6, Col. 7, lines 36-67 and Claim 12). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Gumbrell to measure a voltage level of a battery, compare the measured voltage level to a voltage threshold level and then reduce the charging rate of the shock generating circuitry if the measured voltage level of the battery is less than the voltage threshold level, as taught by Gustavson, in order to provide charge rate control that can quickly respond to decreasing battery voltage in a dynamic manner (Col. 2, lines 30-34 of Gustavson for motivation).
Allowable Subject Matter
Claims 1, 3 and 6-9 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Norton (US 2004/0186519) also discloses measuring a voltage level of a battery, comparing the measured voltage level to a voltage threshold level and then reducing the charging rate of the shock generating circuitry if the measured voltage level of the battery is less than the voltage threshold level (see claims 1, 6-14, 23-28).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792